Citation Nr: 0509139	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a tibia-fibula 
fracture of the right leg, as secondary to the service-
connected condition of supraventricular tachycardia with 
mitral valve prolapse.  

2.  Entitlement to service connection for a neck injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from August 1963 to June 1966 
and from August 1971 to June 1987.  He also had active duty 
for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  
 

FINDINGS OF FACT

1.  The veteran does not have a right leg disability that is 
related to his service-connected condition of 
supraventricular tachycardia with mitral valve prolapse.  

2.  The veteran does not have a current neck injury separate 
from his service-connected tracheal deviation with 
gastroesophageal reflux disease, dysphagia, chronic 
malnutrition, and esophageal aperistalsis.


CONCLUSIONS OF LAW

1.  A right leg disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004).     

2.  The veteran does not have a neck injury that was incurred 
in or aggravated by military service, separate from his 
service-connected tracheal deviation with gastroesophageal 
reflux disease, dysphagia, chronic malnutrition, and 
esophageal aperistalsis.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

	               	                  A.  Right Leg		
		

A January 7, 1988 medical report from Saint Anthony Medical 
Center noted that the veteran presented with complaints of 
right leg pain after having fallen approximately ten feet off 
a ladder while on-the-job that night.  The impression was 
Grade II comminuted open distal right tibial pillion fracture 
with transverse fibular fracture at the same level.  A 
January 8, 1988 cardiology consultation reported that the 
veteran continued to have one 40-minute episode of 
supraventricular tachycardia about every two to six months.  
It was stated that with these spells he gets lightheaded, 
diaphoretic, has tunnel vision, numbness and tingling in the 
face and arms, but that he had never had syncopal spells.  He 
was also reported to have chest tightness with the spells.  
It was reported that the veteran's last spell of tachycardia 
was approximately mid December.  The veteran's right leg 
condition is well documented by subsequent private and VA 
medical treatment records.  The record is devoid, however, of 
a competent medical opinion relating the veteran's fall, and 
resultant right leg injury, to his service-connected 
condition of supraventricular tachycardia with mitral valve 
prolapse.  
   
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a right leg disability as a result of his 
service-connected condition of supraventricular tachycardia 
with mitral valve prolapse.  As stated above, there is no 
competent medical opinion of record relating the veteran's 
fall, and resultant right leg injury, to his service-
connected condition of supraventricular tachycardia with 
mitral valve prolapse.  
   
Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show a causal connection between a 
right leg disability and his period of military service, or 
in this case, his service-connected condition of 
supraventricular tachycardia with mitral valve prolapse.  
  
The Board has considered the veteran's statements submitted 
in support of his argument that he has a right leg condition 
that should be service-connected, specifically that a heart 
flutter and pre-syncopal episode caused the fall which 
resulted in the right leg injury.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Moreover, in this case the credibility 
of the statements is suspect as the initial record of 
treatment for the right leg disability in January makes no 
reference to a syncopal episode as being the cause of the 
fall and, moreover, when seen the following day, it was 
specifically reported that the last syncopal episode had 
occurred in December, well before the fall in question.  
Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				          B.  Neck

The Board initially notes that, by a March 2003 rating 
decision, service connection was granted for tracheal 
deviation with gastroesophageal reflux disease, dysphagia, 
chronic malnutrition, and esophageal aperistalsis with an 
evaluation of 80 percent, effective March 5, 2002.   

The veteran stated in an April 2003 letter that "[s]ince you 
have granted service connection for the problems that were 
caused by the injury to my neck, ([t]racheal deviation with 
gastroesophageal reflux disease, dysphagia, chronic 
malnutrition, and esophageal aperistalsis), service 
connection shoul [sic] be granted for the injury to my neck 
itself..."  In a January 2004 statement from the veteran 
regarding his neck claim, he stated that he was not referring 
to his cervical spine, but was referring to his trachea, 
larynx, pharynx, and the small bony structures in the front 
of his neck.  He stated in that correspondence that he 
originally injured his neck during a hand-to-hand combat 
training exercise during an active duty for training period 
from 1961 to 1962.  Service medical records (SMR's) for that 
period do not reflect such an incident.  However, the 
veteran's SMR's do report that he was status post a laryngeal 
trauma in 1978 with tracheal deviation.  

As for the post-service medical evidence, a December 14, 1989 
report from Saint Anthony Medical Center diagnosed a bruise 
on the right side of the neck, but this was after having been 
admitted pursuant to a motor vehicle accident.  The emergency 
room report noted the veteran stating that his "head was 
pretty much thrown around" and noted further that he 
complained of pain to the left of the mid line in the 
anterior portion along the larynx and a little bit of 
difficulty with swallowing, but no dysphonia or dysphagia.  A 
December 1989 report of cervical spine X-rays from Saint 
Anthony Medical Center reported negative cervical spine.  A 
December 2000 VA progress note does note an old laryngeal 
fracture and multiple subsequent VA progress notes list 
chronic anorexia and dysphagia due to recurrent anterior neck 
injuries, noted to have been in the 1960's, 1974 and 1977.

In sum, the evidence of record does not identify a current 
injury to the neck itself, separate and distinct from those 
conditions for which service connection is already in effect.  
The Board again emphasizes that service connection was 
awarded for tracheal deviation with gastroesophageal reflux 
disease, dysphagia, chronic malnutrition, and esophageal 
aperistalsis.  VA progress notes show continued treatment for 
these conditions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a neck injury, separate and distinct from his 
already service-connected disabilities, as a result of his 
service.  The veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show that the veteran is suffering 
from a current neck injury (apart from that for which he is 
already service-connected).    

The Board has considered the veteran's statements submitted 
in support of his argument that he has a neck injury that 
should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2002 letter to the 
veteran informed him of what the evidence needed to show in 
order to establish entitlement to service connection.  The 
letter requested to complete an enclosed VA Form 21-4142 so 
that VA could request records from the veteran's non-VA 
medical providers.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the March 2003 statement of the case (SOC) and the 
December 2003 supplemental statement of the case (SSOC) noted 
the above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the April 2002 VCAA notice letter 
provided to the appellant did not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  For instance, the March 
2003 SOC and December 2003 SSOC included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the April 2002 VCAA notice, 
combined with the March 2003 SOC and December 2003 SSOC, 
clearly complies with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-
2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board notes that the service medical records (SMR's) 
associated with the claims folder appear to be incomplete.  
Nonetheless, in the present case, the Board has determined 
that it is not necessary to further delay adjudication of the 
matters on appeal in order to attempt to obtain any SMR's not 
yet associated with the claims folder.  The duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  Here, it is not in dispute that the veteran's 
right leg disability occurred after his separation from 
service and that it is being claimed as secondary to the 
service-connected condition of supraventricular tachycardia 
with mitral valve prolapse.  As for the neck injury claim, 
the SMR's associated with the claims folder do report that he 
was status post laryngeal trauma in 1978 with tracheal 
deviation.  Any additional SMR's would not be relevant in 
determining whether the veteran has a current neck injury.  
Accordingly, given the lack of relevance of any outstanding 
SMR's that might exist, the Board finds that the failure to 
obtain any such SMR's is not prejudicial to the appellant's 
claim.        

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

Service connection for a right leg condition is denied.

Service connection for a neck injury is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


